Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12), the species of Figures 2A-2D of Species Set 1, and the species of Figures 8A-9C of Species Set 2 in the reply filed on July 13, 2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 13, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al (US 4,830,003; hereafter referred to as WF) in view of Inoue (US 5,925,076).  WF meets the claim limitations where:
The funnel for loading the expandable device into a guide catheter as claimed is the tool (32) of WF (see Figures 7-11 and column 4, line 62 to column 7, line 32);
The flared first end as claimed is the flared opening (34) of WF;
The second end as claimed is the bore (36) portion of the tool (32) as clearly configured to receive expandable implant including the stent (100) of WF (see Figure 11), and
The sleeve as claimed is the outer catheter (16) of WF that is clearly configured to transfer the expandable implant to the guide catheter (21) such that the functional language for the expandable implant is met and it is configured to be removably coupled to the second end of the funnel as seen in Figures 10-11 and described on column 7, lines 31-32;
the limitation requiring “a coupling element located in a center portion of the funnel” as claimed is not disclosed as a particular element but the function of joining the two is clearly shown. As best seen in Figure 10 of WF, the outer catheter (16) is coupled to the tool along the length of the outer stent such that the coupling is viewed as extending from the end to a center portion of the outer catheter (16) of sleeve.
Inoue teaches that it was known to the same art of endeavor to utilize coupling elements (i.e. screw threads) on the center portion of a sleeve for mating with the coupling element at the second end of a funnel as best seen in Figure 7 and described on column 12, line 38 to column 13, line 33. Therefore, it is the Examiner position that it would have been considered clearly obvious to an ordinary person within the art to utilize a coupling element to attach the tool (32) of WF to the outer catheter (16) in order to provide a more secure attachment of the two.
	Regarding claims 21-22, the lumen second portion of tool (32) must have a larger diameter than the lumen of the sleeve or outer catheter as seen by inspection of relevant figures.
	Regarding claim 23, the Applicant is directed to see Figure 11 that shows the claimed configuration requirement.
	Regarding claims 24-25, the combination of WF with Inoue provides a tubular portion proximal to the coupling element of the sleeve.
	Regarding claim 26-27, the claimed features are clearly provided and disclosed by WF.
	Regarding claim 28, since the interior of the funnel is shown to be a straight line in Figures 10-11, the Examiner asserts that the claim limitation is disclosed by WF.
	Regarding claim 29, the Applicant is again directed to see column 7, lines 31-32 of WF.  The combination of WF with Inoue would have the same capability.
	Regarding claim 30, the Applicant is directed to Figure 7 of Inoue which clearly shows the coupling element (i.e., threads) on the outer surface of the sleeve adjacent annular member (63).
	Regarding claim 31, this feature can be seen in Figure 7 of Inoue on the inside of annular member (61).
	Regarding claim 32, the Applicant is directed to column 5, line 58 to column 6, line 34 that discloses that the implant or stent is expandable.
	Regarding claim 33, the intended use of the expandable device is given patentable weight only to the extent that it requires particular features in the expandable device.  Since the stent of WF is designed to treat or expand coronary arteries, it is considered “for treating cardiac dysfunction” as claimed; see column 1, lines 6-12 of WF.
	Regarding claim 34, the claimed support frame configured to be collapsed by the funnel is self-evident by a comparison of Figures 10 and 11 and by the description on column 7, lines 14-32 of WF.
Response to Arguments
Applicant's arguments filed November 9, 2022 have been fully considered but they are not persuasive with respect to the prior art rejection as modified herein.
The Applicant traverses the rejection relying on K525, K595, and WF by arguing that coupling elements on the second end and the sleeve’s center portion are not disclosed, taught, or suggested.  In response, the Examiner has modified the rejection to rely on Inoue that teaches coupling elements on sleeve’s central portions and on catheters were known to the art of record.  For this reason, the claims have been rejected as be obvious over WF in view of Inoue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Any claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774